     Case 2:20-cv-04801 Document 1 Filed 05/29/20 Page 1 of 14 Page ID #:1




 1    John P. Kristensen (SBN 224132)
 2    Jesenia A. Martinez (SBN 316969)
      Jacob J. Ventura (SBN 315491)
 3    KRISTENSEN LLP
 4    12540 Beatrice Street, Suite 200
      Los Angeles, California 90066
 5    Telephone: 310-507-7924
 6    Facsimile: 310-507-7906
      john@kristensenlaw.com
 7    jesenia@kristensenlaw.com
 8    jacob@kristensenlaw.com

 9    Attorneys for Plaintiff
10               THE UNITED STATES DISTRICT COURT
11        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

12    LARRY G. PHILPOT, an               )   Case No.:
13    individual,                        )
                                         )   COMPLAINT FOR DAMAGES
14                       Plaintiff,      )
15            vs.                        )   1. Copyright Infringement
                                         )
16    FUNNY OR DIE MEDIA, INC., a        )   DEMAND FOR JURY TRIAL
17    Delaware Corporation,              )
                                         )
18                      Defendant.       )
19                                       )
20                                       )
21                                       )
                                         )
22                                       )
23                                       )
                                         )
24                                       )
25
26
27
28
                      COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                         –1–
     Case 2:20-cv-04801 Document 1 Filed 05/29/20 Page 2 of 14 Page ID #:2




 1          Plaintiff Larry G. Philpot (“Philpot” or “Plaintiff”) files this Original
 2    Complaint and Jury Demand against Defendant Funny or Die Media, Inc.
 3    (“Funny or Die” or “Defendant”) on personal knowledge as to all facts regarding
 4    himself and on information and belief as to all other matters, as follows:
 5    I.    PRELIMINARY STATEMENT
 6          1.     A professional photographer’s ability to envision, and then
 7    immediately capture the entire scene—including non-visuals such as emotions—
 8    is what differentiates their photographs from an amateur’s photographs. These
 9    works extend well beyond the four corners of the photograph to evoke sentiments
10    within the viewer so that the viewer is forever a part of the moment captured in
11    time. For concert photographers, the odds are almost always against them—the
12    musicians are constantly moving, the lighting is usually dark and typically
13    changing, and it is practically impossible to secure a good vantage point. But
14    every now and then, a photographer captures a great shot, the kind of iconic shot
15    that makes the viewer forever a part of that very moment in time.
16          2.     Philpot, an experienced freelance photographer, has honed the art of
17    capturing these rare moments in time. Philpot created photographs of Chris
18    Daughtry and Kid Rock during a concert. These photographs are the type of
19    awe-inspiring works that launch a successful photography career. Recognizing
20    this, Philpot offered the photographs under a Creative Commons license,
21    permitting members of the public to use the photographs provided that they are
22    properly attributed to Philpot. In doing so, Philpot carefully marketed his sought-
23    after product while still protecting the quality and his rights in his work.
24          3.     Funny or Die copied and posted Philpot’s photographs of Chris
25    Daughtry and Kid Rock onto its website as its own, thereby infringing on
26    Philpot’s copyrighted work. In freelance photography, the reputation and
27    licensing revenue guarded by copyright law are a photographer’s sole means to
28    support their career. Funny or Die stole both of those from Philpot. Philpot
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                          –2–
     Case 2:20-cv-04801 Document 1 Filed 05/29/20 Page 3 of 14 Page ID #:3




 1    brings this action to protect not just his rights under copyright law, but also his
 2    photography business.
 3     II.   VENUE AND JURISDICTION
 4           4.    This Court has subject matter jurisdiction over this action pursuant
 5    to 28 U.S.C. § 1331 because this civil action presents a federal question as
 6    Plaintiff presents a civil claim arising under the Constitution, laws, or treaties of
 7    the United States.
 8           5.    This Court also has subject matter jurisdiction over this action
 9    pursuant to 28 U.S.C. § 1338(a) because this civil action arises under an Act of
10    Congress relating to copyrights, namely the Copyright Act of the United States,
11    17 U.S.C. § 101, et seq.
12           6.    This Court has personal jurisdiction over Funny or Die because it
13    conducts business and resides in the State of California.
14           7.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and
15    1400(a) because Funny or Die resides and may be found in this District.
16    III.   PARTIES
17           8.    Philpot is a citizen and resident of the State of Indiana. Philpot is a
18    renowned freelance professional photographer who specializes in photographing
19    concerts and musical performances across the United States.
20           9.    Funny or Die Media is a Delaware corporation with its principal
21    place of business in California and resides in Los Angeles County. Funny or Die
22    may be served via its registered agent, Corporation Service Company d/b/a CSC -
23    Lawyers Incorporating Service Company, at 2710 Gateway Oaks Drive, Suite
24    150N, Sacramento, California 95833-3505.
25    ///
26    ///
27    ///
28    ///
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                          –3–
     Case 2:20-cv-04801 Document 1 Filed 05/29/20 Page 4 of 14 Page ID #:4




 1    IV.   FACTUAL BACKGROUND
 2          A.     THE HIGHLY COMPETITIVE WORD OF FREELANCE CONCERT
 3                 PHOTOGRAPHY
 4          10.    To say that concert photography is a tough business is a severe
 5    understatement. It requires artistic skills, business skills, and interpersonal skills.
 6    Before having the opportunity to even take a photo, concert photographers must
 7    invest in expensive equipment and negotiate to obtain access to the concert stage.
 8    At the concert, they must battle all the variables that arise from an uncontrolled
 9    setting—a rowdy crowd, horrible lighting that is always changing, and musicians
10    constantly moving. Not to mention, it is really loud. As a result, despite all of
11    their efforts and hard work, concert photographers often take photographs that
12    are entirely unusable, where the rock stars appear as blurs and washy blobs.
13          11.    Financially, concert photography can be a high-risk business
14    venture. Freelance concert photographers earn money when they license or sell
15    their work product and from photography engagements. If the photographs are
16    unusable, which is often the case, or simply aren’t good, then the photographers
17    do not receive any type of payment and are unable to expand their portfolio—
18    which is necessary to obtain additional business.
19          12.    And, in today’s technological age where anyone with a smart phone
20    can take pictures at concerts, concert photography is becoming significantly more
21    competitive, making it even more imperative to capture the perfect shot. Because
22    that is all that there is demand for—a few once-in-a-lifetime shots for each star.
23    It doesn’t matter if a concert photographer takes 100 good shots of a star at a
24    concert—an article about Chris Daughtry, for example, only needs one picture of
25    Chris Daughtry—the best one.
26          13.    In such a cutthroat environment, it is essential that concert
27    photographers receive the compensation and credit to which they are entitled, but
28    also need to advance their business.
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                          –4–
     Case 2:20-cv-04801 Document 1 Filed 05/29/20 Page 5 of 14 Page ID #:5




 1          14.    Each and every instance where a photographer does not receive
 2    proper attribution, or his work is misattributed, decreases the value of that
 3    photograph and the overall value of the photographer’s portfolio.
 4          B.     LARRY PHILPOT: A PROFESSIONAL CONCERT PHOTOGRAPHER
 5          15.    Larry Philpot is a renowned freelance photographer who specializes
 6    in taking photographs of musicians at concerts and other performances. Philpot
 7    has distinguished himself from amateur photographers by creating a highly
 8    coveted portfolio that demands legal protection to preserve its standard.
 9          16.    He has spent years perfecting his craft, and his photography business
10    includes licensing his works and photography engagements.
11          17.    Philpot is known for the unparalleled quality of his work. He
12    employs photography techniques that involve precise angles, timing, assessment
13    of light, and other creative approaches that he has worked tirelessly to develop.
14    At a concert, Philpot has the uncanny ability of connecting with the artist from
15    the crowd. In addition, to ensure the highest quality photographs, Philpot uses
16    state of the art equipment. He has invested tens of thousands of dollars in
17    equipment.
18          18.    He has established a strong reputation for himself and his work, and
19    due to his professional reputation, he often obtains privileged access to take
20    photographs of musical performers at concerts. Indeed, there are over one
21    hundred instances where Philpot has received exclusive press credentials.
22          19.    There is an extensive market and a demand for Philpot’s photos that
23    includes, but is not limited to, the musicians themselves, the musicians’ fans,
24    record labels, talent agencies, editorial organizations, media entities, radio
25    stations, website operators, and concert and event planners. Philpot has been
26    very successful in this market.
27    ///
28    ///
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                          –5–
     Case 2:20-cv-04801 Document 1 Filed 05/29/20 Page 6 of 14 Page ID #:6




 1          20.    Philpot understands that part of being a professional photographer is
 2    to market your works to gain widespread exposure, and that the high use of his
 3    photographs has required licensing agreements and copyright protections.
 4          21.    Philpot has entered into license agreements with Tom Petty and the
 5    Heartbreakers for his photographs.
 6          22.    Philpot has also licensed his work to various musicians in exchange
 7    for attribution including, but not limited to, the musicians Kid Rock and Paul
 8    Stanley of KISS.
 9          23.    Further, Philpot has previously licensed several of his photographs
10    through a stock photography agency called “Corbis” and its affiliate “Splash.”
11    Philpot received monetary compensation through Corbis and Splash for licenses
12    for photographs he took of Prince, Madonna, Fleetwood Mac, and the 2015
13    Indianapolis 500 Race and Winner.
14          24.    Philpot has also been engaged as a photographer by Hoosier Park
15    LLC d/b/a Hoosier Park Racing & Casino to photograph “meet and greets”
16    between celebrities and fans.
17          25.    Philpot’s portfolio and reputation as a premier photographer are
18    critical to his business. The more his photographs are viewed with proper
19    attribution, the more access he can obtain to take celebrity photographs, and the
20    more he can command in licensing fees.
21          C.     PHILPOT CREATES THE CHRIS DAUGHTRY PHOTOGRAPH
22          26.    On August 2, 2013, Philpot created a photograph of Chris Daughtry
23    in Indianapolis, Indiana (the “Chris Daughtry Photo”). A true and correct copy
24    of the Chris Daughtry Photo is attached as Exhibit A.
25          27.    The Chris Daughtry Photo is an original work that Philpot registered
26    with the United States Copyright Office as part of a collection of photographs on
27    August 15, 2013. The Chris Daughtry Photo is registered with the United States
28    Copyright Office under Certificate Number VAu 1-164-624. A copy of the
                      COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                         –6–
     Case 2:20-cv-04801 Document 1 Filed 05/29/20 Page 7 of 14 Page ID #:7




 1    copyright registration certificate for the Chris Daughtry Photo is attached as
 2    Exhibit B.
 3          28.    As the owner of the copyright in the Chris Daughtry Photo, Philpot
 4    has the exclusive rights to (1) reproduce the Chris Daughtry Photo in copies, (2)
 5    prepare derivative works based on the Chris Daughtry Photo, (3) distribute copies
 6    of the Chris Daughtry Photo to the public by sale or other transfer of ownership,
 7    or by rental, lease, or lending, and (4) display the Chris Daughtry Photo publicly.
 8          29.    Philpot first displayed the Chris Daughtry Photo on September 12,
 9    2013 on the Wikimedia website. The original photo can be found at
10    https://commons.wikimedia.org/wiki/File:Daughtry_2013.jpg. A copy of this
11    webpage as it existed on July 31, 2018 with the Chris Daughtry Photo is attached
12    as Exhibit C.
13          D.     PHILPOT CREATES THE KID ROCK PHOTOGRAPH
14          30.    On August 25, 2013, Philpot created a photograph of Kid Rock in
15    Indianapolis, Indiana (the “Kid Rock Photo”). A true and correct copy of the Kid
16    Rock Photo is attached as Exhibit D.
17          31.    The Kid Rock Photo is an original work that Philpot registered with
18    the United States Copyright Office as part of a collection of photographs on
19    November 25, 2013. The Kid Rock Photo is registered with the United States
20    Copyright Office under Certificate Number VAu 1-182-727. A copy of the
21    copyright registration certificate for the Kid Rock Photo is attached as Exhibit E.
22          32.    As the owner of the copyright in the Kid Rock Photo, Philpot has the
23    exclusive rights to (1) reproduce the Kid Rock Photo in copies, (2) prepare
24    derivative works based on the Kid Rock Photo, (3) distribute copies of the Kid
25    Rock Photo to the public by sale or other transfer of ownership, or by rental,
26    lease, or lending, and (4) display the Kid Rock Photo publicly.
27          33.    Philpot first displayed the Kid Rock Photo on September 21, 2013
28    on the Wikimedia website. The original photo can be found at
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                          –7–
     Case 2:20-cv-04801 Document 1 Filed 05/29/20 Page 8 of 14 Page ID #:8




 1    https://commons.wikimedia.org/wiki/File:Kid_Rock_2013.jpg. A copy of this
 2    webpage as it existed on September 27, 2018 with the Kid Rock Photo is attached
 3    as Exhibit F.
 4          E.        THE CREATIVE COMMONS LICENSE
 5          34.       A Creative Commons license is a simple, standardized copyright
 6    license that anyone can use to license their work. The copyright holder
 7    designates their work as governed by a Creative Commons license, and anyone
 8    may use the work provided they adhere to the terms of the license.
 9          35.       In an effort to market his freelance photography practice, Philpot
10    offered the Chris Daughtry Photo through Wikimedia for distribution, public
11    display, and public digital performance under a Creative Commons Attribution-
12    ShareAlike 3.0 Unported Generic license (abbreviated as “CC BY-SA 3.0”). A
13    copy of the CC BY-SA 3.0 license is attached as Exhibit G.
14          36.       This license allows anyone to use the work, provided that they,
15    among other requirements:
16                    a.     Include a copy of the Uniform Resource Identifier for the CC
17                           BY-SA 3.0;
18                    b.     Provide attribution to the author of the work; and
19                    c.     Provide the Uniform Resource Identifier that the licensor
20                           specifies to be included with the work.
21          37.       In an effort to market his freelance photography practice, Philpot
22    offered the Kid Rock Photo through Wikimedia for distribution, public display,
23    and public digital performance under a Creative Commons Attribution-
24    ShareAlike 3.0 Unported Generic license (abbreviated as “CC BY-SA 3.0”). A
25    copy of the CC BY-SA 3.0 license is attached as Exhibit G.
26    ///
27    ///
28    ///
                           COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              –8–
     Case 2:20-cv-04801 Document 1 Filed 05/29/20 Page 9 of 14 Page ID #:9




 1          38.   This license allows anyone to use the work, provided that they,
 2    among other requirements:
 3                a.     Include a copy of the Uniform Resource Identifier for the CC
 4                       BY-SA 3.0;
 5                b.     Provide attribution to the author of the work; and
 6                c.     Provide the Uniform Resource Identifier that the licensor
 7                       specifies to be included with the work.
 8          F.    RESTRICTIONS ON THE CHRIS DAUGHTRY PHOTO
 9          39.   Philpot provided the following description on the Wikimedia
10    website for the Chris Daughtry Photo, “Chris Daughtry performs in Indianapolis,
11    August 2, 2013.” Philpot also provided the following attribution requirement:
12    “List as Photo credit: Larry Philpot of www.soundstagephotography.com.”
13          G.    RESTRICTIONS ON THE KID ROCK PHOTO
14          40.   Philpot provided the following description on the Wikimedia
15    website for the Kid Rock Photo, “English: Kid Rock performs at the Klipsch
16    Music Center in Indianapolis.” Philpot also provided the following attribution
17    requirement: “Attribution: Photo Credit: Larry Philpot of
18    www.soundstagephotography.com.”
19          H.    FUNNY OR DIE INFRINGES UPON PHILPOT’S COPYRIGHT IN THE
20                CHRIS DAUGHTRY PHOTO
21          41.   Funny or Die infringed Philpot’s copyright in the Chris Daughtry
22    Photo by publishing, copying, and displaying the Chris Daughtry Photo on the
23    https://www.funnyordie.com/ website at
24    http://www.funnyordie.com/articles/d2bc8dd9b2/where-are-they-now-american-
25    idol-contestants and funnyordie.com/2015/5/11/17745110/where-are-they-now-
26    catching-up-with-former-american-idol-contestants. A copy of these webpages
27    as they appeared with the Chris Daughtry Photo is attached as Exhibit H.
28    ///
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                          –9–
     Case 2:20-cv-04801 Document 1 Filed 05/29/20 Page 10 of 14 Page ID #:10




 1           42.       Funny or Die did not provide attribution to Philpot when it
 2     published the Chris Daughtry Photo.
 3           43.       Funny or Die did not list or link to Philpot’s website,
 4     soundstagephotography.com when it published the Chris Daughtry Photo.
 5           44.       Philpot discovered these infringements on June 1, 2017.
 6           I.        FUNNY OR DIE INFRINGES UPON PHILPOT’S COPYRIGHT IN THE
 7                     KID ROCK PHOTO
 8           45.       Funny or Die infringed Philpot’s copyright in the Kid Rock Photo
 9     by publishing, copying, and displaying the Kid Rock Photo on the
10     https://www.funnyordie.com/ website at
11     http://www.funnyordie.com/articles/cd2542b9ce/celebrities-of-all-time and
12     cdn.vox-cdn.com/thumbor/opCT261n25A1rFuu3-
13     ynbE_E_4c=/0x0:900x600/520x0/filters:focal(0x0:900x600):format(webp):no_u
14     pscale()/cdn.vox-cdn.com/uploads/chorus_asset/file/1252407/84-Kid-Rock.0.jpg.
15     A copy of these webpages as they appeared with the Kid Rock Photo is attached
16     as Exhibit I.
17           46.       Funny or Die did not provide attribution to Philpot when it
18     published the Kid Rock Photo.
19           47.       Funny or Die did not list or link to Philpot’s website,
20     soundstagephotography.com when it published the Kid Rock Photo.
21           48.       Philpot discovered these infringements on October 24, 2017.
22           J.        THE DAMAGE DONE
23           49.       Defendant Funny or Die passed off Philpot’s Chris Daughtry and
24     Kid Rock Photos as its own, ignoring Philpot’s primary requirement under the
25     Creative Commons license to allow Funny or Die to use his copyrighted work—
26     the credit. Philpot has been deprived of the credit for taking the exceptional
27     Chris Daughtry and Kid Rock Photos.
28     ///
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 10 –
     Case 2:20-cv-04801 Document 1 Filed 05/29/20 Page 11 of 14 Page ID #:11




 1      V.    CAUSES OF ACTION
 2                                 FIRST CAUSE OF ACTION
 3                                  COPYRIGHT INFRINGEMENT
 4                               (By Plaintiff Against Defendant)
 5           50.    Plaintiff hereby incorporates by reference and re-alleges each and
 6     every allegation set forth in each and every preceding paragraph as though fully
 7     set forth herein.
 8           51.    Funny or Die operated and operates the
 9     https://www.funnyordie.com/ website.
10           52.    Funny or Die published, copied, and displayed the Chris Daughtry
11     Photo at http://www.funnyordie.com/articles/d2bc8dd9b2/where-are-they-now-
12     american-idol-contestants and funnyordie.com/2015/5/11/17745110/where-are-
13     they-now-catching-up-with-former-american-idol-contestants.
14           53.    Funny or Die operated and operates the
15     https://www.funnyordie.com/ website.
16           54.    Funny or Die published, copied, and displayed the Kid Rock Photo
17     at http://www.funnyordie.com/articles/cd2542b9ce/celebrities-of-all-time and
18     cdn.vox-cdn.com/thumbor/opCT261n25A1rFuu3-
19     ynbE_E_4c=/0x0:900x600/520x0/filters:focal(0x0:900x600):format(webp):no_u
20     pscale()/cdn.vox-cdn.com/uploads/chorus_asset/file/1252407/84-Kid-Rock.0.jpg.
21           55.    Defendant’s acts are and were performed without the permission,
22     license, or consent of Plaintiff.
23           56.    Defendant acted with willful disregard of the laws protecting
24     Plaintiff’s copyrights.
25           57.    Defendant infringed Plaintiff’s copyrights in the Chris Daughtry and
26     Kid Rock Photos in violation of 17 U.S.C. § 501.
27           58.    Plaintiff has sustained and will continue to sustain substantial
28     damage in an amount not yet fully ascertainable, including but not limited to
                           COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 11 –
     Case 2:20-cv-04801 Document 1 Filed 05/29/20 Page 12 of 14 Page ID #:12




 1     damage to his business reputation and goodwill.
 2           59.    Plaintiff is informed and believes and thereon alleges that the
 3     Defendant has obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will
 4     require an accounting from the Defendant of all monies generated from the Chris
 5     Daughtry and Kid Rock Photos.
 6           60.    In the alternative and at his election, Plaintiff is entitled to seek
 7     maximum statutory damages for each work willfully infringed by Defendant in
 8     an amount of $150,000 per work infringed. In the event that the trier of fact does
 9     not find that Defendant willfully infringed Plaintiff’s copyrights, Plaintiff is
10     entitled to seek maximum statutory damages for each work infringed by
11     Defendant in an amount of $30,000 per work infringed.
12           61.    Plaintiff has suffered and continues to suffer irreparable harm and
13     damage as a result of the above-described acts. Accordingly, Plaintiff seeks
14     permanent injunctive relief pursuant to 17 U.S.C. § 502, as well as seizure of the
15     Chris Daughtry and Kid Rock Photos.
16           62.    Plaintiff is entitled to recover from the Defendant his attorney’s fees
17     and costs of suit, pursuant to 17 U.S.C. § 505.
18                                  PRAYER FOR RELIEF
19           WHEREFORE, Plaintiff demands that judgment be entered against
20     Defendant as follows:
21           1.     Pursuant to 17 U.S.C. § 502, that Defendant, its agents, servants,
22     employees, representatives, successors and assigns, and all persons, firms,
23     corporations, or other entities in active concert or participation with Defendant, be
24     permanently enjoined from directly or indirectly infringing the Plaintiff’s
25     copyrights in any manner, including generally, but not limited to reproducing,
26     distributing, displaying, performing or making derivatives of any of the Chris
27     Daughtry and Kid Rock Photos;
28     ///
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                           – 12 –
     Case 2:20-cv-04801 Document 1 Filed 05/29/20 Page 13 of 14 Page ID #:13




 1           2.     Pursuant to 17 U.S.C. § 504, that Defendant be required to pay actual
 2     damages and disgorgement of all profits derived by Defendant from its acts of
 3     copyright infringement;
 4           3.     That Defendant be required to perform a complete and full
 5     accounting of all profits generated by Defendant from the Chris Daughtry and Kid
 6     Rock Photos;
 7           4.     Pursuant to 17 U.S.C. § 504, that upon Plaintiff’s election, Defendant
 8     be required to pay statutory damages up to $150,000 for each work infringed for
 9     its acts of copyright infringement, and in the event the factfinder determines that
10     Defendant’s infringement was not willful, that Defendant be required to pay
11     statutory damages up to $30,000 for each work infringed for its acts of copyright
12     infringement;
13           5.     Pursuant to 17 U.S.C. § 505, Defendant be required to pay Plaintiff
14     the costs of this action, prejudgment interest, and reasonable attorney’s fees; and
15           6.     Plaintiff be granted all other and further relief to which he is entitled.
16
       Dated: May 29, 2020                               KRISTENSEN LLP
17
18                                                       /s/ John P. Kristensen
                                                         John P. Kristensen
19                                                       Jesenia A. Martinez
20                                                       Jacob J. Ventura
                                                         Attorneys for Plaintiff
21
22
23
24
25
26
27
28
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                           – 13 –
     Case 2:20-cv-04801 Document 1 Filed 05/29/20 Page 14 of 14 Page ID #:14




 1                              DEMAND FOR JURY TRIAL
 2           Plaintiff hereby demands a trial by jury for all such triable claims.
 3
       Dated: May 29, 2020                              KRISTENSEN LLP
 4
 5                                                      /s/ John P. Kristensen
                                                        John P. Kristensen
 6                                                      Jesenia A. Martinez
 7                                                      Jacob J. Ventura
                                                        Attorneys for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                          – 14 –
